Citation Nr: 0740999	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  03-28 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to October 
1972.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from a November 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.  The Board previously 
remanded the case in June 2004 for additional development.


FINDING OF FACT

The preponderance of the competent evidence of record is 
against finding that the veteran's current left knee disorder 
has a causal relationship to his military service.


CONCLUSION OF LAW

A left knee disorder was not incurred or aggravated during 
military service.   38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.6, 3.102, 
3.159, 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in June 2004 and 
November 2004 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording him a VA 
examination.  VA informed the claimant of the need to submit 
all pertinent evidence in his possession.  While there was no 
specific notification of the process by which disability 
ratings and effective dates are assigned, such error was 
harmless inasmuch as service connection is being denied.  The 
claimant was provided the opportunity to present pertinent 
evidence and testimony.  In sum, there is no evidence of any 
VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.  

Factual Background

Treatment records from during active duty service, include a 
March 1969 service entrance examination indicating the 
veteran reported having on occasion aching in both knees, but 
without locking, swelling, or giving out.  Physical 
examination revealed a full range of left knee motion, with 
no pain, instability or effusion.  

A May 1971 report indicates that while playing softball the 
veteran collided with another individual, bruising his left 
thigh.  After the incident, he continued to have a tender 
midportion of the medial quadriceps femoris muscle.  There 
was not much visible change to the area.  He required the use 
of crutches, and was prescribed pain relief medication.  A 
left knee disorder was not diagnosed.

The August 1972 examination for purposes of separation was 
absent any notation as to a knee problem, or other disorder 
of the lower extremities.

Subsequent to discharge from service, a June 1973 private 
hospitalization report reflects the veteran underwent an 
arthrotomy of the left knee, with medial meniscectomy.  In 
advance of the procedure, he was noted to have had previously 
a progressive painful locking of the left knee.  An x-ray 
examination of the left knee then showed no fracture 
deformity.  The joint space was normally maintained and  no 
loose body was seen.  There was no soft tissue calcification.  
The pre-operative diagnosis of internal derangement of the 
knee.  Following surgery, he had an uneventful post-operative 
course of recovery.  The post-operative diagnosis was torn 
medial meniscus, chondromalacia.

An August 2002 VA examination primarily for evaluation of an 
appendectomy scar, also indicates as part of the overall 
impression, that the veteran was status-post     left knee 
injury, status-post left knee meniscectomy done in 1973.  It 
was further noted that the surgery had been conducted 
approximately eight-months post-service, and that the veteran 
had chronic discomfort necessitating the use of pain relief 
medication on a daily basis.  

Medical records dated from February 2001 to September 2003 
from Dr. G.C.,            a private physician treating the 
veteran, indicate ongoing treatment for left knee 
chondromalacia and loose bodies. 

In his July 2003 letter, Dr. G. C. stated that the appellant 
reported that during his active duty service he sustained a 
knee injury, and was diagnosed with a contusion to the medial 
aspect of the knee.  According to the veteran he reported 
having continuing trouble with the knee through active 
service, and at some point undergoing an open excision of his 
medial meniscus tear due to continued pain.  Since then the 
veteran had developed medial compartmental arthrosis 
secondary to his meniscal deficient knee.  He had pain along 
the medial aspect of the knee, along with grinding, crepitus 
and some associated varus deformity.  The physician's 
impression was post-meniscectomy arthrosis.  The physician 
opined that the meniscus tear apparently did occur while on 
active duty service, and it was considered within a degree of 
medical certainty that the claimed disorder was service-
connected. 

The Board remanded this case in June 2004 for additional 
development and consideration on the merits.

The veteran underwent a VA examination in May 2005, and the 
examiner indicated his review of the claims file.  According 
to the veteran's reported history, in 1971 while on active 
duty he had been playing softball and was struck in the 
medial portion of the left distal thigh.  He had sudden 
severe pain in the left medial distal thigh region.  The 
veteran reportedly was on crutches for about three months and 
the pain at least improved.  After discharge, he began 
working as part of a factory assembly line and on one 
occasion jumped down about one foot, and felt a pop in the 
left knee.  This led to a surgery for a torn meniscus in 
1973.  He had experienced intermittent pain in the left knee 
since then, and underwent two arthroscopic surgeries in 2003 
for loose bodies in the knee.  Following a physical 
examination, the veteran was diagnosed with chronic left knee 
pain, involving torn medial meniscus and chondromalacia of 
the left knee, status-post arthrotomy with medial 
meniscectomy, and later arthroscopic surgery.  

In the VA examiner's opinion, a left knee disorder was most 
likely caused by or a result of the post-discharge knee 
injury in 1973, as opposed to the service-related injury.  
The explanation offered was that the veteran enlisted in the 
Navy with complaints of a pre-existing condition described as 
occasional aching in the knees.  Service records then showed 
a May 1971 recreational sports injury only affecting the left 
thigh.  His discharge examination did not have any comments 
concerning knee pathology.  The veteran on questioning did 
not recall if he had significant left knee pain prior to the 
1973 surgery.  Also, a June 1973 x-ray report documented the 
absence of a loose body in the knee, and no fracture 
deformity.  Thus, it was more likely that the resulting 
degenerative arthritic changes in the left knee with medial 
joint space narrowing and the development of loose bodies 
occurred after the 1973 post-surgery knee injury, than the 
injury that occurred in service which left him with a normal 
lower extremity examination on discharge. 

Analysis

Service connection may be granted for any current disability 
for which it is established was caused by a disease or injury 
incurred or aggravated during active duty service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection also may be granted for a preexisting 
disability if it was aggravated during service beyond its 
natural progression.  38 U.S.C.A. § 1153;         38 C.F.R. § 
3.306.  A preexisting injury or disease will be considered to 
have been aggravated by active service where there is such an 
increase in disability during service.  Clear and 
unmistakable evidence is required to rebut the presumption           
of aggravation where the preservice disability underwent an 
increase in severity         in service.  38 C.F.R. § 3.306.

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A.  §§ 1111, 1137.  See 
also VAOPGCPREC 3-2003 (July 16, 2003), 69 Fed. Reg. 25178 
(2004).  

In deciding whether the veteran has a current disability due 
to military service,               it is the responsibility 
of the Board to weigh the evidence and decide where to give 
credit and where to withhold the same and, in so doing, 
accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  The Board is mindful 
that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 12 
Vet. App. 22, 30 (1999).

On reviewing the medical evidence in this case pertaining to 
a claimed left knee disability, the criteria for service 
connection have not been met.  The preliminary finding of a 
current diagnosed disability, in itself is not a matter in 
question.          The evaluating physicians concur that 
there is a present left knee disorder manifested by 
degenerative joint disease, and one or more residual effects 
of     post-service knee surgeries.  The disability in 
question must still be demonstrated  to have been incurred or 
aggravated in service, however, in order to warrant   service 
connection.  

Additionally, as indicated, there is some indication that the 
veteran had bilateral knee pain that effectively preceded 
entrance into service.  Provided this represented a knee 
disability pre-existing his service, service connection would 
remain available for any aggravation therein, above and 
beyond the natural progression of such disorder.  See 38 
C.F.R. § 3.306.  

The competent and probative evidence that addresses medical 
causation in this instance has been considered, inasmuch as 
there are two contrary medical opinions on file, and it is 
determined that the weight of the evidence is against the 
veteran's claim.  Whereas the July 2003 opinion from Dr. G. 
C. attributed present left knee pathology to in-service 
injury, the May 2005 VA examiner found that a 1973 post-
service injury was the most likely precipitating event.  The 
VA examiner's opinion is more probative as it encompassed 
both a detailed physical examination and a review of the 
claims file.  Cf.  Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (those factors for assessing the probative value of an 
opinion on the question of medical nexus include the 
physician's access to the claims file and the thoroughness of 
the opinion).  In having completely considered the lack of 
documentation of any in-service treatment for a left knee 
disorder or injury, the May 2005 examiner set forth an 
accurate medical history review, to include that the 1971 
service-related injury was to the left thigh, not the left 
knee.  Also subject to clarification through records review 
was that the veteran eventually required the 1973 medial 
meniscectomy surgery for an injury that occurred after 
separation from service.  On this basis, he found that the 
nonservice-related postservice injury was the most likely 
cause of recent knee problems.   

In contrast, Dr. G. C. did not review the entire objective 
record, and could only consider the appellant's self reported 
medical history.  His statement that a knee injury initially 
occurred in service, rather than subsequently, as a result is 
contrary to the service records and other treatment 
information on file.  Thus, the VA examiner's opinion is the 
better substantiated conclusion.  See Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993) (the Board may consider and evaluate the 
underlying basis of an opinion on a medical question, and 
determine whether to accept such an opinion under the 
circumstances).      

Since the May 2005 VA medical opinion attributes the claimed 
disability to a  post-service injury, there is no need to 
further resolve whether in fact a knee disorder ever pre-
existed entrance into service, since provided this happened, 
the examiner's opinion effectively rules out quantifiable 
aggravation therein, in favor of the likelihood of more 
significant causative factors following service. 

The Board has also taken into consideration the veteran's own 
assertions that his left knee disorder is a disability of 
service origin.  As a lay person, however, he does not have 
the requisite training and expertise to render an opinion on 
a medical question.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

For these reasons, the claim for service connection for a 
left knee disorder must be denied.  The preponderance of the 
evidence is against this claim, and hence               the 
benefit of the doubt doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a left knee disorder is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


